Citation Nr: 0033651	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

2.  Entitlement to a compensable initial rating for 
amputation of the distal tuft of the right middle finger.


ATTORNEY FOR THE BOARD

S. L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that in an RO rating decision dated in June 
2000, service connection was granted for tricompartmental 
osteoarthritis of the right knee, effective July 1997.  A 
noncompensable evaluation was granted effective July 1997, 
and a 10 percent was granted effective March 2000.  In the 
rating decision, this issue was listed and addressed 
separately from the issue of an increased rating for anterior 
cruciate ligament deficiency of the right knee.  A 
supplemental statement of the case including both issues was 
issued in June 2000.  No notice of appeal was received within 
60 days of the statement of the case with respect to the 
rating decision on the issue of osteoarthritis of the right 
knee.  The structure of the statement of the case reflects 
the inherent ambiguity on the point of whether the rated 
osteoarthritis is to be treated as a separate, new disability 
for which service connection has been granted, or whether it 
is in essence a form of increased rating for service-
connected right knee disability.  

Given the fact that service connection for osteoarthritis was 
granted by the RO sua sponte effective July 1997, a date 
subsequent to the November 1994 notice of disagreement and 
January 1995 VA Form 9 which confer jurisdiction on the Board 
in this case for the issue of an increased rating for 
anterior ligament damage to the right knee, the Board finds 
that it cannot now have jurisdiction over any aspect of the 
June 2000 rating decision pertaining to osteoarthritis of the 
knee.  However, given the unusual nature of the procedural 
history of this case - where two components of right knee 
disability are treated as separately service-connected 
disabilities with different procedural postures - the RO 
should provide very clear guidance to the veteran as to the 
period within which he may file a notice of disagreement with 
the June 2000 rating decision pertaining to service 
connection for osteoarthritis of the right knee.  Also, the 
veteran should be apprised of the exact laws and regulations, 
and VAOPGCPREC 23-97, if applicable, giving rise to the 
determination as to the rating and effective date for service 
connection for osteoarthritis.  The veteran is here advised 
that a notice of disagreement received by the RO on or before 
June 28, 2001, would in any event be timely.


FINDINGS OF FACT

1.  The veteran has moderate instability of the right knee.

2.  The veteran's amputation of the right middle finger is 
through the distal interphalangeal joint.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 20 
percent for instability of the right knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

2.  The schedular criteria for a compensable disability 
rating for amputation of the distal tuft of the right middle 
finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran seeks higher disability ratings for instability 
of the right knee and partial amputation of the right middle 
finger.

Service medical records dated in March 1989 reflect that the 
veteran injured his right knee while running on concrete.  He 
was placed on crutches, with weight bearing as tolerated.  
Seven days later, he was returned to duty.  Service medical 
records of emergency care treatment dated in April 1989 
reflect that the veteran's right knee gave out on him during 
line handling, while pulling on a line.  He stated he heard a 
"pop" during the injury.  He continued to have problems in 
June 1989 and was advised not to take any chances in 
reinjuring the knee.  Service medical records further show 
that the veteran sprained his right knee in August 1991, and 
experienced recurrent problems with pain, swelling and 
ligamentous instability during the following months.

Service medical records show that in March 1992 the veteran 
experienced a traumatic amputation of the right middle finger 
after getting the right hand caught in a hatch.  He 
experienced a guillotine amputation of the distal half of the 
distal segment of the finger.  He was treated surgically, and 
then with physical therapy to increase muscle strength and 
range of motion, and made an excellent recovery.  

During his June 1993 discharge examination, the right third 
finger was noted to be amputated distally and healed, and was 
not considered disabling.  Also during the service discharge 
examination, clinical evaluation of the lower extremities was 
normal.  However, a history of a torn anterior cruciate 
ligament in 1990, causing the right knee to swell after 
activity, was noted.  This condition was not considered 
disabling by the reviewing physician.  

During a January 1995 VA examination, a history of the 
veteran accidentally having the tip of his right middle 
finger cut by a knife was noted.  The veteran complained of 
discomfort when using the keyboard of a computer or of a 
typewriter.  He said he did not use his right middle finger.  
He described problems when handling large objects that needed 
the grip of all five fingers.  He said he felt pain at the 
stump in cold weather.  Upon physical examination, there was 
no local tenderness at the level of the stump of amputation 
of the distal phalanx of the right middle finger.  There was 
no sign of inflammation.  A cruciform scar was seen at the 
tip of the stump, measuring one-eighth of an inch in greatest 
dimension.  The skin over the scar did not present vascular 
changes.  The muscles over the bone formed a good padding.  
The range of motion of the adjacent distal interphalangeal 
joint was flexion and extension 0 to 30 degrees, not painful.  
This range of motion was the same for the PIP joint of the 
left uninvolved middle finger.  Examination with respect to 
the bone was unremarkable.  From the palmar crease of the 
distal interphalangeal joint to the top of the stump, the 
length was half an inch.  Corresponding length for the distal 
phalanx of the left middle finger was one inch.  There was no 
instability of the joint.  X-rays of the right hand revealed 
status post amputation of the distal phalanx of the right 
third finger.  The diagnosis was partial amputation of the 
distal phalanx of the right middle finger.  

Also at the January 1995 VA examination, the veteran gave a 
history of having twisted his right knee in 1989 when he fell 
down.  A few months later he tripped on an object and 
sustained a torn anterior cruciate ligament.  No operation 
was required.  Currently, he was taking no medication.  He 
had been provided a knee brace but he rarely used it, except 
when walking for half and hour or so.  He also complained 
that sometimes his knee became overextended.  He said that on 
uneven ground his knee would sometimes give out.  Upon 
objective examination, there was no local tenderness.  There 
was no joint effusion, sign of inflammation, or crepitus.  
There was no swelling, deformity, or other impairment of the 
knee.  There was no anterior or posterior instability of the 
joint.  The anterior and posterior drawer signs were 
negative.  There was no lateral instability.  Range of motion 
of the right knee was flexion and extension of 0 to 140 
degrees, not painful.  There was no hyperextension of the 
right knee.  January 1995 X-rays of the right knee revealed 
narrowing of the patellofemoral compartment, raising the 
question of chondromalacia patella;  and minimal lipping of 
the tibial spines.  The knee was otherwise unremarkable on AP 
and lateral views.   The examiner's diagnosis was arthralgia 
of the right knee.  

During a March 2000 VA examination, the veteran was noted to 
be a network engineer working on personal computers.  He was 
noted to be right-hand dominant.  A history of the veteran's 
finger being caught in a watertight door in 1991 or 1992, 
during service, was noted.  This effected an amputation of 
the distal interphalangeal joint.  

Upon physical examination, the right long finger was 
amputated through the distal interphalangeal joint.  It was 
slightly bulbous and there was no nail.  There was no distal 
phalanx at all.  He had good motion of the metacarpal 
phalangeal joint and the proximal interphalangeal joint of 
this finger.  He made a good fist.  Strength and sensation 
were normal.  The diagnosis was amputation of distal phalanx, 
right long finger.  This diagnosis was confirmed on X-rays.  
There was no evidence of acute fracture or dislocation.  No 
focal osseous lesions were seen.

Also during the March 2000 VA examination, an inservice 
history of a right knee torn ligament during line handling 
was noted.  The veteran said that at the time he was advised 
that he had right anterior cruciate ligament damage.  He was 
given a DonJoy-type of brace, which was a metal brace.  It 
was very cumbersome and did not give much relief of his pain, 
so he had not worn it at all.  Currently, he complained of 
giving way and locking of the knee occasionally, and a great 
deal of popping.  He was taking Tylenol and other medications 
periodically for pain.  He stated that there were things he 
just could not do anymore, such as rollerblading and hiking 
on uneven surfaces.  He noted that the knee would buckle if 
he was on an uneven surface, and that after it buckled he 
would experience pain that lasted for a day or two.  He had 
given up a number of sporting activities because of the 
problems with the right knee joint.  

Upon physical examination, the right knee joint was found to 
be unstable.  The veteran was noted to have 2+ instability of 
the anterior cruciate ligament, and a positive Lachman's sign 
in the right knee joint.  In comparison, his left knee joint 
was completely stable at the anterior cruciate ligament and 
medial collateral ligament.  In the right knee joint, the 
medial and collateral ligaments were stable, but the anterior 
cruciate ligament was 2+ unstable.  The range of motion was 
from 0 degrees of extension to 150 degrees of flexion, with 
the heels just barely touching the buttocks on full flexion. 
There was some pain in the right knee joint with full 
flexion.  When the heel touched his buttock, he had pain.  
The examiner noted that there was some atrophy of the right 
thigh - it was measured 56, while the left knee was 57 (the 
examiner did not note the unit of measurement, though it 
appears likely to have been centimeters).  The right knee 
measured 37 and the left knee measured 38.  The right calf 
measured 31 and the left calf measured 32.  The examiner 
asserted that the veteran had atrophy of the right thigh and 
right calf and an unstable right knee joint.  The diagnosis 
was internal derangement of the right knee joint with 
anterior cruciate ligament instability, atrophy of the right 
thigh and right calf, painful motion, and 2+ instability.  
March 2000 X-rays of the right knee showed mild 
tricompartmental osteoarthritis.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained the service 
medical records and there is no indication of outstanding 
Federal Government records or other records that have been 
identified by the claimant.  The RO has provided the claimant 
two VA examinations.  There is no indication that there is 
any evidence that could substantiate the claims that has not 
been obtained. 
The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well grounded claim before the Secretary performs the duty to 
assist.  Since the RO did not find the claims were not well 
grounded and proceeded to discharge the duty to assist, this 
change in the law has no effect on the veteran's claims.  In 
light of all of these considerations, the Board finds that it 
is not prejudicial to the claimant to proceed to adjudicate 
the claims on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5154, 
amputation of the middle finger of either the major or minor 
extremity is rated as 10 percent disabling if the point of 
the amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 20 percent 
evaluation is assigned for amputation of the middle finger of 
the major or minor upper extremity if the amputation involves 
metacarpal resection with more than one-half of the bone 
lost.

In the present case, the veteran's right middle finger does 
not meet or approximate the criteria for a compensable, 10 
percent rating, because it is not amputated at the proximal 
interphalangeal joint or proximal thereto.  Rather, the March 
2000 VA examination report indicates that the amputation is 
through the distal interphalangeal joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5154.  There are no current vascular 
or musculoskeletal complications indicated by the record upon 
which alternative rating criteria could be applied, or based 
upon which additional ratings for this disability could be 
warranted.  Because the criteria for a compensable rating are 
not met or approximated, a zero percent rating must be 
assigned.  38 C.F.R. § 4.31.  In light of the foregoing, the 
claim for a compensable rating for amputation of the right 
middle finger must be denied.  Because the medical evidence 
of record reflects a stable level of disability since 
discharge from service, "staged" ratings would not be 
appropriate for this disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling if slight, 20 percent disabling if 
moderate, and 30 percent disabling if severe.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

A claimant who has arthritis and instability of the knee may 
be rated separately under diagnostic Codes 5003 and 5257, 
respectively, for these disabilities.  VAOPGCPREC 23-97.

The right knee disability issue before the Board is the 
proper rating for the veteran's right knee instability.  As 
noted in the introduction portion of this action, the veteran 
has also recently been granted service connection for 
osteoarthritis of the right knee, but the rating of this 
aspect of the veteran's right knee disability is not 
currently within the Board's jurisdiction.  Nevertheless, the 
Board must be cognizant of the current rating for 
osteoarthritis and avoid "pyramiding" of duplicative 
ratings of the same symptoms under different diagnostic 
codes.  See 38 C.F.R. § 4.14.

The Board finds that pain and limitation of range of motion 
present in the veteran's right knee are contemplated by the 
current rating for osteoarthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261.  See also, 
VAOPGCPREC 23-97.

The instability of the right knee is currently evaluated as 
10 percent disabling.  This rating is commensurate with a 
slight instability.  38 C.F.R. 4.71a, Diagnostic Code 5257.  
The Board is persuaded by the March 2000 VA examiner's report 
that the veteran's instability of the right knee is more than 
slight.  Upon physical examination, there were positive 
objective indications of instability of the anterior cruciate 
ligament.  One cannot read the March 2000 examiner's report 
without being impressed that the veteran had definite and 
significant instability of the anterior cruciate ligament 
which was more than slight.

The Board finds that the veteran's right knee instability is 
best characterized as moderate. This is commensurate with a 
20 percent rating.  Accordingly, a rating for 20 percent for 
instability of the right knee is granted.

The next higher rating of 30 percent, for severe instability, 
is not indicated by the record.  Only the anterior cruciate 
ligament is unstable in the right knee.  The medial and 
lateral ligaments were found to be stable at the March 2000 
examination.  The examination report indicates that 
participation in many recreational physical activities, such 
as hiking on uneven terrain or rollerblading, is precluded by 
the veteran's instability of the right knee, but in the 
Board's view this level of functional impairment is 
contemplated in a 20 percent disability rating for moderate 
instability.  Also, the veteran's account of his disability 
reflects that he rarely or never uses a knee brace or other 
assistive device on a regular basis.   In light of the 
foregoing, the Board finds that the instability of the right 
knee is better described as moderate rather than severe, and 
thus does not warrant the next higher rating of 30 percent 
under Diagnostic Code 5257.

The Board acknowledges that the January 1995 VA examination 
report of the veteran's knee right describes a significantly 
lower level of disability than that which would warrant a 20 
percent rating.  The Board notes that the March 2000 VA 
examiner obtained better histories with respect to the 
veteran's right knee and right finger disabilities than did 
the January 1995 examiner.  As noted above, in determining 
the current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41.  
This could be especially true for a knee disability, where 
diagnosis without surgery or advanced imaging techniques may 
involve uncertainty.  In this vein, the Board further notes 
that the objective findings of the March 2000 VA examiner 
appear more consistent with the treatment and complaints 
reflected in the service medical records than the findings of 
the January 1995 VA examiner.  In light of the foregoing, the 
January 1995 VA examiner's report is not sufficient to 
justify a lower-than-20-percent "staged" rating for 
instability of the right knee at an earlier point in time, 
pursuant to Fenderson.  A 20 percent rating for instability 
of the right knee is assigned for the full period of the 
pendency of the veteran's claim. 


ORDER

A rating of 20 percent for instability of the right knee is 
granted, subject to the provisions governing the payment of 
monetary benefits.

A compensable rating for amputation of the distal tuft of the 
right middle finger is denied.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

